DETAILED ACTION
The following is a Final Office action.  In response to Examiner’s communication of 8/9/21, Applicant, on 11/9/22, amended claims 1, 12, and 14. Claims 1-12, 14, and 16-25 are pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
A new 35 USC 112 rejection of claims 1-12, 14, and 16-25 are applied in light of Applicant’s amendments.
Revised 35 USC § 103 rejections of claims 1-12, 14, and 16-25 are applied in light of Applicant’s amendments and explanations

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected,to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-12, 14, and 16-25 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 
Claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 now recites “wherein the need for service is determined based on comparison of sensor data with a predefined reference selected from the group consisting of a personal calendar, a service history, and a task list.”  Specifically, Examiner can not find support for the “a predetermined reference,” language as it does not appear in the specification, nor can the Examiner find the terms or synonymous terms applied to the invention in the Applicant’s disclosure as recited in the amended claims. Examiner notes that Applicant’s Specification Paragraph Number [0031] recites: “In a first operation, a need of a customer to obtain the service during the journey is determined. For example, the customer can initiate a request. Alternatively or additionally, the automatic need to obtain the service can be determined by sensors. For this purpose, sensor data can be compared with predefined references. Alternatively or additionally, a personal calendar belonging to the customer and entries contained therein can be evaluated to determine a need for the future on the basis of the entries and/or in conjunction with a service history of the customer. Alternatively or additionally, a task list of the customer can be used to determine the need to obtain the service. At least part of the range of services offered in the CAB may be required for the customer.” At no point does the specification describe the “predefined references” for sensor data as the “a personal calendar, a service history, and a task list”, instead Paragraph Number [0031] recites these are alternative ways of determining the “need”. Further it is not clear how “sensor data,” [as best understood ] some detected signal/parameter of the environment or vehicle, could be compared to “a calendar”, “service history”, or “task list” and result in a determination of customer “need.” Applicant is advised to point out in the original disclosure where the claimed subject matter appears otherwise the new subject matter should be removed from the claims.
Independent claim 12 suffers from the same deficiency and is rejected for the same reasons put forth in regard to claim 1. Additionally, dependent claims 2-11 and 14-25 are rejected for depending upon a rejected claim. 

Applicant is advised to review section 706.03(o) [R-08.2012] New Matter of the MPEP.
35 U.S.C. 132. Notice of rejection; reexamination.
(a)    Whenever, on examination, any claim for a patent is rejected, or any objection or requirement made, the Director shall notify the applicant thereof, stating the reasons for such rejection, or objection or requirement, together with such information and references as may be useful in judging of the propriety of continuing the prosecution of his application; and if after receiving such notice, the applicant persists in his claim for a patent, with or without amendment, the application shall be reexamined. No amendment shall introduce new matter into the disclosure of the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12, 14, and 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 8744926 to Heron et al. (hereafter referred to as Heron) in view of U.S. Patent Application Publication Number 2016/0334232 to Zuang et al. (hereafter referred to as Zuang) and in further view of U.S. Patent Application Publication Number 2018/0354411 to Shmueli Friedland et al. (hereafter referred to as Shmueli Friedland).
As per claim 1, Heron teaches: 
A method for sharing use of a mobile service vehicle composed temporarily of a vehicle carrier and a cabin (CAB) equipped in a service-specific manner, for providing a service during a journey, the method comprising (Col. 3 lines 60-67 teach pre-departure module 106 may be configured to provide the list of in-vehicle services to the user-provided device.  In various implementations, pre-departure module 106 may be configured to provide the list of in-vehicle services such that the list of in-vehicle services is provided to the user-provided device before a boarding time associated with the trip. Col. 11 lines 22-48 teach a list of in-vehicle services, which are available for the trip on the vehicle, may be determined based on the trip-identifying information.  In certain implementations, the list of in-vehicle services may comprise one or more content items that include video content, audio content, image content, an electronic book, a game, an advertisement, an application, or other content items.  In some implementations, the list of in-vehicle services may comprise one or more service items that include a food, a beverage, earphones, a pillow, a blanket, Internet service, or other service items).
determining, a need of a first customer to obtain the service during the journey (Col. 11 lines 22-48 teach a list of in-vehicle services, which are available for the trip on the vehicle, may be determined based on the trip-identifying information.  In certain implementations, the list of in-vehicle services may comprise one or more content items that include video content, audio content, image content, an electronic book, a game, an advertisement, an application, or other content items.  In some implementations, the list of in-vehicle services may comprise one or more service items that include a food, a beverage, earphones, a pillow, a blanket, Internet service, or other service items).
wherein the need for service is determined based on comparison of sensor data with a predefined reference (Col. 2 lines 54-62 In various implementations, the pre-departure module may be configured to obtain passenger-identifying information that identifies a passenger. The pre-departure module may be configured to determine a special status of the passenger based on the passenger-identifying information. The pre-departure module may be configured to offer at least one service item for the passenger based on the special status).
a predefined reference selected from the group consisting of a personal calendar, a service history, and a task list (Col. 12 lines 31-44 teach at an operation 418, at least one service item may be offered for the passenger based on the special status. The at least one service item may, for instance, be reserved for passengers having the special status. In various implementations, the offering of the at least one service item may be communicated to an in-vehicle computer system on the vehicle which the passenger is to board for the trip. In some implementation, the offering of the at least one service item may be communicated to the in-vehicle computer system to cause the in-vehicle compute system to provision the at least one service item for the passenger (service history) Col. 13 lines 1-20 teach operation 502 may be performed by a pre-departure module that is the same as or similar to pre-departure module 106, in accordance with one or more implementations. At an operation 504, the content item may be determined to not be available at the in-vehicle computer system. The content may be determined to not be currently available at the in-vehicle computer system based on a determination that the in-vehicle computer system does not have the selected content item stored in a memory of the in-vehicle computer system (task list)).
determining a need of a second customer to obtain the service during the journey (Col. 1 lines 30-42 teach the list of in-vehicle services may be provided to the user-provided device to enable a selection of at least one in-vehicle service to be provided during the trip.  In this way, for instance, the system enables users (e.g., passengers or other users) to select or prepare, before the departure of the vehicle, in-vehicle services that they are to be provided during transit on the vehicle Col. 4 lines 26-48 teach one or more relevant lists of in-vehicle services may be provided to the user-provided devices in accordance with the pre-boarding time period so that the passengers associated with the user-provided devices may be presented with the relevant list of in-vehicle services to choose from. (the use of the plural in regard to passengers indicates that the reference contemplates at least a first and second passenger)).
Heron teaches determining service needs of travelers and providing the services to the travelers while in transit but does not explicitly teach determining a travel route between two users that are utilizing similar services which is taught by the following citations from Zuang:
automatically determining, in response to the determined needs of the first customer and the second customer, whether the first customer and the second customer agree to the shared journey in the mobile service vehicle ((CLAIM INTERPRETATION: Examiner notes that the determination of needs of customers is taught by Col. 1 lines 22-48 and Col. 4 lines 26-48 of the Heron reference. Additionally, Paragraph Numbers [0053]-[0054] teach similar concepts of determining needs of customers automatically and prior to any agreement of shared journeys) Paragraph Number [0053] teaches the carpooling server 18 then executes the real-time carpooling program 60 to attempt to find a carpool candidate to send to the mobile device 12. Paragraph Number [0054] teaches the first filter 64 of the program 60 includes computer readable instructions to identify qualified carpool trip(s) from among the participating vehicle(s) 16, 16′, 16″ that have the active carpooling status. This is a first level for narrowing down the pool of active status participating vehicles 16, 16′, 16″ to a suitable carpool candidate. The first filter 64 compares the requester pick-up time (t.sub.up)with the trip travel period (i.e., trip starting time, t.sub.s, and trip ending time, t.sub.e) for each of the participating vehicle(s) 16, 16′, 16″ that have the active carpooling status (shown at reference numeral 206 of FIG. 2). The qualified carpool trip(s) identified by the first filter 64 and the vehicle(s) associated therewith are sent to the second filter 66 for further narrowing down of the pool of active status participating vehicles 16, 16′, 16″ (shown at reference numeral 208 of FIG. 2).  Paragraph Numbers [0068]-[0069] teach after the carpool candidate(s) CC are identified, the server communication transceiver 58 may transmit a message to each of the identified carpool candidate(s) CC.  This message may provide the vehicle owner or operator with the estimated new end time ENET for his/her trip if he/she were to pick up the requester 14.  The vehicle owner or operator may transmit a response back to the server communication transceiver 58 (using in-vehicle application 52) indicating whether or not he/she would like to be included as a carpool candidate sent to the requester 14.  If the response is positive, the carpool candidate CC will be transmitted to the requester's mobile device 12.  If the response is negative, the carpool candidate CC will not be transmitted to the requester's mobile device 12. The requester inputs his/her choice/selection, and this choice/selection is transmitted to the server communication transceiver 58 by the mobile device communication platform 48).
and, based on the basis of the agreement, automatically determining a route of the mobile service vehicle, on which the first customer and the second customer at least temporarily share use of the mobile service vehicle (Paragraph Number [0065] teaches to determine the shortest travel time along each path, the third filter 68 is programmed to divide a length of the respective shortest path by an average travel speed along the respective shortest path. Paragraph Number [0071] teaches the owner or operator may utilize the in-vehicle navigation unit or navigation-related services provided by the center 20 to obtain a route to the requester pick-up location. (See also EXAMPLE in Paragraph Numbers [0083]-[0086])).
Both Heron and Zuang are directed to providing services to travelers. Heron teaches determining service needs of travelers and providing the services to the travelers while in transit. Zuang improves upon Heron by teaching determining a travel route between two users that are utilizing similar services. One of ordinary skill in the art would be motivated to further include determining a travel route between two users that are utilizing similar services, to efficiently optimize ride sharing between users by grouping traveler services and routing travelers to utilize those services.	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system and method of determining service needs of travelers and providing the services to the travelers while in transit in Heron to further utilize determining a travel route between two users that are utilizing similar services as disclosed in Zuang, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Heron teaches determining service needs of travelers and providing the services to the travelers while in transit and teaches the use of sensors to capture information but does not explicitly teach utilizing sensors outside of the vehicle that detect certain events outside of the vehicle that trigger actions associated with customers which is taught by the following citations from Shmueli Friedland:
when the mobile service vehicle drives within range of a first sensor associated with a first customer (Paragraph Number [0005] teaches identifying the passenger approaching the autonomous vehicle with a sensor onboard the autonomous vehicle; activating a recognition indicator for the autonomous vehicle; notifying the passenger of a vehicle pairing; identifying an entry point on the autonomous vehicle for the passenger; activating an indicator of the entry point on the autonomous vehicle; notifying the passenger of the entry point; identifying an approaching exit point for the passenger from the autonomous vehicle; activating an approaching exit indicator for the autonomous vehicle; identifying exit obstacles for the passenger with a sensor onboard the autonomous vehicle; notifying the passenger of any exit obstacles; activating the exit indicator for the autonomous vehicle; and notifying the passenger of safe to exit status for the autonomous vehicle. Paragraph Number [0047] teaches vehicle data at 134 determines the current vehicle state at 136. For example, this data determines if the vehicle is available for pairing with a passenger. Reservation data at 138 determines a passenger's persona at 140. Environmental data at 142 determines the appropriate passenger notification format at 144. For example, a nighttime reservation requires enhanced lighting for recognition by the passenger as well as obstacle illumination. The vehicle camera and sensor at 146 determines the passenger location at 148 with respect to the vehicle).
when the mobile service vehicle drives within range of a second sensor associated with a first customer (Paragraph Number [0057] teaches ss the ride progresses, the system 100 identifies an exit point for the passenger at 114. Substantially simultaneously, the system 100 notifies the passenger of the approaching exit point at 116. Notification is through the passenger's mobile device, the internal audio or video system of the vehicle, or a combination of these. As the vehicle 10 approaches the exit point, the system 100 activates the approaching exit indicator at 118. Once the vehicle 10 is near the exit point, the sensors 28 identifies any exit obstacles for the passenger 120. Additionally, the system 100 identifies any exit obstacles via online navigation databases. If any obstacles are present, the system 100 notifies the passenger of their location 122. Additionally, the system 100 activates a recognition signal for the location of the exit obstacle. In some embodiments, the recognition signal is an illumination of the exit obstacle utilizing the onboard LED lighting system. For example, the vehicle may illuminate a curb adjacent to the exit door of the vehicle. Paragraph Number [0060] teaches the vehicle sensors will identify any exit obstacles to the vehicle 306. Examples of such obstacles may include heavy traffic, sidewalk or street barricades, construction, potholes, snowbanks, ice or any other impediments to exit. If any obstacles are identified, the vehicle will identify the optimum exit point which will avoid the obstacle if possible 308. If avoidance is not possible, the vehicle will activate the LED lighting system to illuminate the obstacle 310).
Both the combination of Heron and Zuang and Shmueli Friedland are directed to providing services to travelers. The combination of Heron and Zuang teaches determining service needs of travelers and providing the services to the travelers while in transit. Shmueli Friedland improves upon the combination of Heron and Zuang by teaching utilizing sensors outside of the vehicle that detect certain events outside of the vehicle that trigger actions associated with customers. One of ordinary skill in the art would be motivated to further include utilizing sensors outside of the vehicle that detect certain events outside of the vehicle that trigger actions associated with customers, to efficiently optimize ride sharing between users by grouping traveler services and providing those services when outside stimuli agree with travelers profiles.	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system and method of determining service needs of travelers and providing the services to the travelers while in transit in the combination of Heron and Zuang to further utilize utilizing sensors outside of the vehicle that detect certain events outside of the vehicle that trigger actions associated with customers as disclosed in Shmueli Friedland, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 12, Heron teaches:
An apparatus for sharing use of a mobile service vehicle composed temporarily of a vehicle carrier and a cabin (CAB), equipped in a service-specific manner, for providing a service during the journey, the apparatus comprising: a data input; and an evaluation unit (Col. 8 lines 47-57 teach server(s) 102, client computing devices 104, external resources 110, and/or other components may be operatively linked via one or more electronic communication links.  For example, such electronic communication links may be established, at least in part, via a network such as the Internet and/or other networks.  It will be appreciated that this is not intended to be limiting, and that the scope of this disclosure includes implementations in which server(s) 102, client computing devices 104, external resources 110, and/or other components may be operatively linked via some other communication media. Col. 9 lines 18-39 teach electronic storage 112 may comprise non-transitory storage media that electronically stores information.  The electronic storage media of electronic storage 112 may include one or both of system storage that is provided integrally (i.e., substantially non-removable) with server(s) 102 and/or removable storage that is removably connectable to server(s) 102 via, for example, a port (e.g., a USB port, a firewire port, etc.) or a drive (e.g., a disk drive, etc.)).
The remainder of the claim limitations are substantially similar to the method found in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claim 14, Adkins teaches:
A non-transitory computer readable medium including computer program product comprising instructions which, when executed on a computer transform the computer into the evaluation unit of the apparatus of claim 12, to cause the evaluation unit to (Col. 8 lines 47-57 teach server(s) 102, client computing devices 104, external resources 110, and/or other components may be operatively linked via one or more electronic communication links.  For example, such electronic communication links may be established, at least in part, via a network such as the Internet and/or other networks.  It will be appreciated that this is not intended to be limiting, and that the scope of this disclosure includes implementations in which server(s) 102, client computing devices 104, external resources 110, and/or other components may be operatively linked via some other communication media. Col. 9 lines 18-39 teach electronic storage 112 may comprise non-transitory storage media that electronically stores information.  The electronic storage media of electronic storage 112 may include one or both of system storage that is provided integrally (i.e., substantially non-removable) with server(s) 102 and/or removable storage that is removably connectable to server(s) 102 via, for example, a port (e.g., a USB port, a firewire port, etc.) or a drive (e.g., a disk drive, etc.)).
The remainder of the claim limitations are substantially similar to the method found in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claims 2 and 16, the combination of the Heron, Zuang, and Shmueli Friedland teaches each of the limitations of claims 1 and 12 respectively.
In addition, Heron teaches:
further comprising automatically determining that whether the first customer and the second customer agree to jointly obtain the service in the mobile service vehicle (Col. 1 lines 30-42 teach the list of in-vehicle services may be provided to the user-provided device to enable a selection of at least one in-vehicle service to be provided during the trip.  In this way, for instance, the system enables users (e.g., passengers or other users) to select or prepare, before the departure of the vehicle, in-vehicle services that they are to be provided during transit on the vehicle Col. 4 lines 26-48 teach one or more relevant lists of in-vehicle services may be provided to the user-provided devices in accordance with the pre-boarding time period so that the passengers associated with the user-provided devices may be presented with the relevant list of in-vehicle services to choose from.  (the use of the plural in regard to passengers indicates that the reference contemplates at least a first and second passenger)).
As per claims 3 and 17, the combination of Heron, Zuang, and Shmueli Friedland teaches each of the limitations of claims 1 and 12 respectively.
In addition, Heron teaches:
further comprising automatically determining that whether the service belongs to a category which is categorized as "suitable for provision during shared use of the CAB" (Col. 11 lines 22-48 teach a list of in-vehicle services, which are available for the trip on the vehicle, may be determined based on the trip-identifying information.  In certain implementations, the list of in-vehicle services may comprise one or more content items that include video content, audio content, image content, an electronic book, a game, an advertisement, an application, or other content items.  In some implementations, the list of in-vehicle services may comprise one or more service items that include a food, a beverage, earphones, a pillow, a blanket, Internet service, or other service items).
As per claims 4 and 18, the combination of Heron, Zuang, and Shmueli Friedland teaches each of the limitations of claims 1 and 12 respectively.
Heron teaches determining service needs of travelers and providing the services to the travelers while in transit but does not explicitly teach determining a travel route between two users that are utilizing similar services which is taught by the following citations from Zuang:
further comprising automatically determining that whether the first customer and the second customer have predefined a respective departure point and a respective destination in a respective request, which are to be linked by a shared route which is sufficiently long to provide the service during the journey. (Paragraph Number [0053] teaches the carpooling server 18 then executes the real-time carpooling program 60 to attempt to find a carpool candidate to send to the mobile device 12. Paragraph Numbers [0068]-[0069] teach after the carpool candidate(s) CC are identified, the server communication transceiver 58 may transmit a message to each of the identified carpool candidate(s) CC.  This message may provide the vehicle owner or operator with the estimated new end time ENET for his/her trip if he/she were to pick up the requester 14.  The vehicle owner or operator may transmit a response back to the server communication transceiver 58 (using in-vehicle application 52) indicating whether or not he/she would like to be included as a carpool candidate sent to the requester 14.  If the response is positive, the carpool candidate CC will be transmitted to the requester's mobile device 12.  If the response is negative, the carpool candidate CC will not be transmitted to the requester's mobile device 12. The requester inputs his/her choice/selection, and this choice/selection is transmitted to the server communication transceiver 58 by the mobile device communication platform 48).
A person of ordinary skill would be motivated to combine these references for the same reasons put forth in regard to claim 1.
As per claims 5 and 19, the combination of Heron, Zuang, and Shmueli Friedland teaches each of the limitations of claims 1 and 12 respectively.
Heron teaches determining service needs of travelers and providing the services to the travelers while in transit but does not explicitly teach determining a travel route between two users that are utilizing similar services which is taught by the following citations from Zuang:
wherein the determination whether that the first customer and the second customer agree to the shared journey in the mobile service vehicle comprises transmitting a first data record representing details of the first customer to the second customer and transmitting a second data record representing details of the second customer to the first customer (Paragraph Number [0054] teaches the first filter 64 compares the requester pick-up time (t.sub.up)with the trip travel period (i.e., trip starting time, t.sub.s, and trip ending time, t.sub.e) for each of the participating vehicle(s) 16, 16', 16'' that have the active carpooling status (shown at reference numeral 206 of FIG. 2).  If the requester pick-up time is between the trip starting time and trip ending time (i.e., t.sub.s.ltoreq.t.sub.up.ltoreq.t.sub.e) for a particular vehicle 16, the vehicle 16 is determined to be associated with a qualified carpool trip, and is filtered out from the pool of active status participating vehicles 16, 16', 16''.  The first filter 64 can identify n number of qualified carpool trips when the requester pick-up time is between the trip starting time and trip ending time (i.e., is within a trip travel period) of n number of the participating vehicles 16, 16', 16'' (wherein n.gtoreq.1)).
A person of ordinary skill would be motivated to combine these references for the same reasons put forth in regard to claim 1.
As per claims 6 and 20, the combination of Heron, Zuang, and Shmueli Friedland teaches each of the limitations of claims 1 and 5, and 12 and 19 respectively.
Heron teaches determining service needs of travelers and providing the services to the travelers while in transit but does not explicitly teach determining a travel route between two users that are utilizing similar services which is taught by the following citations from Zuang:
further comprising reading a third data record preconfigured by the second customer comparing the first data record and the third data record and, based on the basis of the result, automatically determining that whether the second customer agrees to the shared journey in the mobile service vehicle (Paragraph Number [0053] teaches the carpooling server 18 then executes the real-time carpooling program 60 to attempt to find a carpool candidate to send to the mobile device 12. Paragraph Numbers [0068]-[0069] teach after the carpool candidate(s) CC are identified, the server communication transceiver 58 may transmit a message to each of the identified carpool candidate(s) CC.  This message may provide the vehicle owner or operator with the estimated new end time ENET for his/her trip if he/she were to pick up the requester 14.  The vehicle owner or operator may transmit a response back to the server communication transceiver 58 (using in-vehicle application 52) indicating whether or not he/she would like to be included as a carpool candidate sent to the requester 14.  If the response is positive, the carpool candidate CC will be transmitted to the requester's mobile device 12.  If the response is negative, the carpool candidate CC will not be transmitted to the requester's mobile device 12. The requester inputs his/her choice/selection, and this choice/selection is transmitted to the server communication transceiver 58 by the mobile device communication platform 48).
reading a fourth data record preconfigured by the first customer comparing the second data record and the fourth data record and, based on the result, and automatically determining that whether the first customer agrees to the shared journey in the mobile service vehicle (Paragraph Number [0053] teaches the carpooling server 18 then executes the real-time carpooling program 60 to attempt to find a carpool candidate to send to the mobile device 12. Paragraph Numbers [0068]-[0069] teach after the carpool candidate(s) CC are identified, the server communication transceiver 58 may transmit a message to each of the identified carpool candidate(s) CC.  This message may provide the vehicle owner or operator with the estimated new end time ENET for his/her trip if he/she were to pick up the requester 14.  The vehicle owner or operator may transmit a response back to the server communication transceiver 58 (using in-vehicle application 52) indicating whether or not he/she would like to be included as a carpool candidate sent to the requester 14.  If the response is positive, the carpool candidate CC will be transmitted to the requester's mobile device 12.  If the response is negative, the carpool candidate CC will not be transmitted to the requester's mobile device 12. The requester inputs his/her choice/selection, and this choice/selection is transmitted to the server communication transceiver 58 by the mobile device communication platform 48).
A person of ordinary skill would be motivated to combine these references for the same reasons put forth in regard to claim 1.
As per claims 7 and 21, the combination of Heron, Zuang, and Shmueli Friedland teaches each of the limitations of claims 1 and 12 respectively.
In addition, Heron teaches:
further comprising determining that whether a first sub-service to be obtained by the first customer and belonging to the service needs to be provided at the same time as and/or with a time delay with respect to a second sub-service to be obtained by the second customer and associated with the service (Col. 4 lines 26-48 teach a passenger associated with the user-provided device may be determined to be within a predetermined pre-boarding time period, and the list of in-vehicle services may be provided to the user-provided device based on the determination that the passenger is within the predetermined pre-boarding time period.  In this way, one or more relevant lists of in-vehicle services may be provided to the user-provided devices in accordance with the pre-boarding time period so that the passengers associated with the user-provided devices may be presented with the relevant list of in-vehicle services to choose from. Col. 6 lines 62-57 teach the selected at least one in-vehicle service may include a content item that is to expire such that the content item stored in the user-provided device is to become inaccessible based on a time criteria and/or a location criteria).
A person of ordinary skill would be motivated to combine these references for the same reasons put forth in regard to claim 1.
As per claims 8 and 22, the combination of Heron, Zuang, and Shmueli Friedland teaches each of the limitations of claims 1 and 12 respectively.
Heron teaches determining service needs of travelers and providing the services to the travelers while in transit but does not explicitly teach determining a travel route between two users that are utilizing similar services which is taught by the following citations from Zuang:
further comprising automatically determining that whether the mobile service vehicle is already occupied by the second customer (Paragraph Number [0053] teaches the carpooling server 18 then executes the real-time carpooling program 60 to attempt to find a carpool candidate to send to the mobile device 12. Paragraph Numbers [0068]-[0069] teach after the carpool candidate(s) CC are identified, the server communication transceiver 58 may transmit a message to each of the identified carpool candidate(s) CC.  This message may provide the vehicle owner or operator with the estimated new end time ENET for his/her trip if he/she were to pick up the requester 14.  The vehicle owner or operator may transmit a response back to the server communication transceiver 58 (using in-vehicle application 52) indicating whether or not he/she would like to be included as a carpool candidate sent to the requester 14.  If the response is positive, the carpool candidate CC will be transmitted to the requester's mobile device 12.  If the response is negative, the carpool candidate CC will not be transmitted to the requester's mobile device 12. The requester inputs his/her choice/selection, and this choice/selection is transmitted to the server communication transceiver 58 by the mobile device communication platform 48).
and, in response to this automatically querying whether the second customer agrees to the shared journey in the mobile service vehicle (Paragraph Number [0054] teaches the first filter 64 compares the requester pick-up time (t.sub.up) with the trip travel period (i.e., trip starting time, t.sub.s, and trip ending time, t.sub.e) for each of the participating vehicle(s) 16, 16', 16'' that have the active carpooling status (shown at reference numeral 206 of FIG. 2).  If the requester pick-up time is between the trip starting time and trip ending time (i.e., t.sub.s.ltoreq.t.sub.up.ltoreq.t.sub.e) for a particular vehicle 16, the vehicle 16 is determined to be associated with a qualified carpool trip, and is filtered out from the pool of active status participating vehicles 16, 16', 16''.  The first filter 64 can identify n number of qualified carpool trips when the requester pick-up time is between the trip starting time and trip ending time (i.e., is within a trip travel period) of n number of the participating vehicles 16, 16', 16'' (wherein n.gtoreq.1)).
As per claims 9 and 23, the combination of Heron, Zuang, and Shmueli Friedland teaches each of the limitations of claims 1 and 8, and 12 and 22 respectively.
Heron teaches determining service needs of travelers and providing the services to the travelers while in transit but does not explicitly teach determining a travel route between two users that are utilizing similar services which is taught by the following citations from Zuang:
wherein the determination that whether the mobile service vehicle is already occupied by a second customer comprises determining that the second customer would like to obtain the service at the same time as the first customer (Paragraph Number [0053] teaches the carpooling server 18 then executes the real-time carpooling program 60 to attempt to find a carpool candidate to send to the mobile device 12. Paragraph Numbers [0068]-[0069] teach after the carpool candidate(s) CC are identified, the server communication transceiver 58 may transmit a message to each of the identified carpool candidate(s) CC.  This message may provide the vehicle owner or operator with the estimated new end time ENET for his/her trip if he/she were to pick up the requester 14.  The vehicle owner or operator may transmit a response back to the server communication transceiver 58 (using in-vehicle application 52) indicating whether or not he/she would like to be included as a carpool candidate sent to the requester 14.  If the response is positive, the carpool candidate CC will be transmitted to the requester's mobile device 12.  If the response is negative, the carpool candidate CC will not be transmitted to the requester's mobile device 12. The requester inputs his/her choice/selection, and this choice/selection is transmitted to the server communication transceiver 58 by the mobile device communication platform 48).
A person of ordinary skill would be motivated to combine these references for the same reasons put forth in regard to claim 1.
As per claims 10 and 24, the combination of Heron, Zuang, and Shmueli Friedland teaches each of the limitations of claims 1 and 8, and 12 and 22 respectively.
Heron teaches determining service needs of travelers and providing the services to the travelers while in transit but does not explicitly teach determining a travel route between two users that are utilizing similar services which is taught by the following citations from Zuang:
wherein the determination that whether the mobile service vehicle is already occupied by the second customer comprises determining that the second customer will stop obtaining the service before the first customer gets in (Paragraph Number [0027] teaches when informing the carpooling server 18 that the vehicle 16 is available for ride sharing, the owner or operator of the vehicle 16 may also input trip information and/or the in-vehicle application 52 may collect trip information.  If the carpooling server 18 is generating the active status from the pre-set schedule, the trip information will already be saved at the carpooling server.  The trip information may include the trip starting time and location, the trip ending location (i.e., destination), and a threshold delay associated with the trip).
A person of ordinary skill would be motivated to combine these references for the same reasons put forth in regard to claim 1.
As per claims 11 and 25, the combination of Heron, Zuang, and Shmueli Friedland teaches each of the limitations of claims 1 and 8, and 12 and 22 respectively.
Heron teaches determining service needs of travelers and providing the services to the travelers while in transit but does not explicitly teach determining a travel route between two users that are utilizing similar services which is taught by the following citations from Zuang:
wherein the determination that whether the mobile service vehicle is already occupied by the second customer comprises sensors determining, by means of sensors, that the second customer is using the service (Paragraph Number [0010] teaches the profile may include a list of vehicle(s) that are participating vehicles, a list of authorized carpooling driver(s), a number of seats that are typically available in the vehicle(s) for carpool rider(s), any amenities or information that the driver wishes to offer to carpool rider(s) (e.g., air conditioning, etc.), and/or combinations thereof. Paragraph Number [0017] teaches the VCP 32 may provide a variety of services, both individually and through its communication with the center 20 (e.g., which may be a facility that is owned and operated by an in-vehicle infotainment unit service provider).  Several examples of these services include, but are not limited to: the carpooling service disclosed herein, turn-by-turn directions and other navigation-related services provided in conjunction with a location detection module 34; airbag deployment notification and other emergency or roadside assistance-related services provided in connection with various sensor interface modules and sensors located throughout the vehicle 16; and infotainment-related services where music, Web pages, movies, television programs, videogames and/or other content is downloaded by the VCP 32 via a vehicle bus system 36 and an audio bus system (not shown)).
A person of ordinary skill would be motivated to combine these references for the same reasons put forth in regard to claim 1.

Response to Arguments
Applicant’s arguments filed 11/9/2022 have been fully considered but they are not persuasive.
Applicant argues that the previously cited references do not teach the newly amended portions including the new limitations recited by the independent claims. (See Applicant’s Remarks, 11/9/2022, pg. 8). Examiner respectfully disagrees. Examiner notes that new citations from the new Shmueli Friedland reference have been applied to the newly presented claim limitations as indicated above in the new 35 USC 103 rejection. As such, Applicant’s arguments have been rendered moot. In response to Applicant’s arguments, Examiner directs Applicant to review the new citations provided in the new 35 USC 103 rejections presented above. Specifically, Examiner asserts that the sections of new Heron reference in combination with the Zuang and Shmueli Friedland references now cited teach wherein the need for service is determined based on comparison of sensor data with a predefined reference selected from the group consisting of a personal calendar, a service history, and a task list.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.H.D/Examiner, Art Unit 3624                                                                                                                                                                                                        
/SHELBY A TURNER/Primary Examiner, Art Unit 3619